Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 1 of 19 Page ID #:1053




     1
     2
     3
     4
     5
     6
     7
     8                     UNITED STATES DISTRICT COURT
     9              FOR THE CENTRAL DISTRICT OF CALIFORNIA
    10
    11   HD CARRIER, LLC,                       Case No. 2:20-cv-06509-JWH (JPRx)
    12               Plaintiff,
                                                MEMORANDUM OPINION ON
    13         v.                               (1) PLAINTIFF’S MOTION FOR
                                                PRELIMINARY INJUNCTION
    14   AT&T CORP.,                            [Dkt. No. 11]; AND
                                                (2) DEFENDANT’S MOTION TO
    15               Defendant.                 DISMISS PLAINTIFF’S
                                                COMPLAINT [Dkt. No. 22]
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 2 of 19 Page ID #:1054




     1         Before the Court are (1) the motion of Plaintiff HD Carrier, LLC for a
     2   preliminary injunction;1 and (2) the motion of Defendant AT&T Corp. to
     3   dismiss for lack of subject matter jurisdiction or, in the alternative, to stay this
     4   case.2 After considering the papers filed in support of and in opposition to both
     5   motions, and with the benefit of the October 23, 2020, hearing, the Court will
     6   GRANT in part and DENY in part AT&T’s MTD and DENY HD Carrier’s
     7   PI Motion.
     8                                   I. BACKGROUND
     9         Millions of Americans have become familiar during the COVID-19
    10   pandemic with a common method for setting up a free conference call: log onto a
    11   site like FreeConferenceCall.com, sign up for a phone number and passcode,
    12   circulate that number and passcode to colleagues, dial in, and enter the
    13   passcode. The users are never charged. This case concerns who pays for the
    14   users’ free lunch.3
    15         On July 22, 2020, HD Carrier, a Nevada company that facilitates free
    16   conference calls, filed a complaint against AT&T, a telecommunications
    17   corporation. HD Carrier alleges that AT&T is blocking HD Carrier’s calls in
    18   violation of the federal Communications Act (47 U.S.C. §§ 201(b) & 202(a))
    19   and California unfair competition law (Cal. Bus. & Prof. Code § 17200).4
    20   A.    HD Carrier’s Preliminary Injunction Motion
    21         On July 24, HD Carrier moved for a preliminary injunction, alleging that
    22   AT&T’s call-blocking scheme constitutes ongoing and irreparable harm and that
    23   a preliminary injunction is in the public interest because of the nation’s
    24
    25   1
               Pl.’s Mot. for Prelim. Inj. (the “PI Motion”) [Dkt. No. 11].
    26   2
               Def.’s Mot. to Dismiss (the “MTD”) [Dkt. No. 22].
         3
    27         See generally Milton Friedman, There’s No Such Thing as a Free Lunch
         (1975).
    28   4
               Compl. [Dkt. No. 1] ¶¶ 5, 6, 17, 18, & 21.
                                                   -2-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 3 of 19 Page ID #:1055




     1   increased telework needs during the COVID-19 pandemic.5 In support of its PI
     2   Motion, HD Carrier submitted the following materials:
     3        Declaration of David Erickson, manager of HD Carrier [Dkt. No. 11-1]
     4              FCC Robocall Blocking Report [Dkt. No. 11-1, Ex. A]
     5        Declaration of Andrew Nickerson, CEO of Wide Voice, LLC [Dkt.
     6         No. 11-2]
     7              December 2019 call volume forecast [Dkt. No. 11-2, Ex. A]
     8              January 2020 call volume forecast [Dkt. No. 11-2, Ex. B]
     9              January 7, 2020, email from Wide Voice to AT&T [Dkt. No. 11-2,
    10               Ex. C]
    11              March 2020 call volume forecast [Dkt. No. 11-2, Ex. D]
    12              Call volume graph [Dkt. No. 11-2, Ex. E]
    13              January 2020 call volume graph [Dkt. No. 11-2, Ex. F]
    14              June 2020 call volume graph [Dkt. No. 11-2, Ex. G]
    15        Declaration of Bryan Petersen, Vice President of Network Operations at
    16         HD Carrier [Dkt. No. 11-3]
    17              Test call results [Dkt. No. 11-3, Ex. A]
    18              Customer complaints [Dkt. No. 11-3, Ex. B]
    19         On September 17, 2020, AT&T filed its papers in opposition to HD
    20   Carrier’s PI Motion,6 including the following materials:
    21        Declaration of Michael Hunseder, counsel for AT&T [Dkt. No. 25-1]
    22              June 2, 2020, letter from Lauren Coppola, HD Carrier’s counsel, to
    23               Rosemary McEnery, Chief Market Disputes Resolution Division of
    24               the Federal Communications Commission (the “HD Carrier-FCC
    25               Letter”) [Dkt. No. 25-1, Ex. A]
    26
    27   5
               PI Motion 19 & 21.
    28   6
               Def.’s Opp’n to the PI Motion (the “PI Opposition”) [Dkt. No. 25].
                                                -3-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 4 of 19 Page ID #:1056




     1              April 24, 2020, letter from Hunseder and Scott Angstreich, counsel
     2               for Verizon, to McEnery (the “AT&T-Verizon Informal
     3               Complaint”) [Dkt. No. 25-1, Ex. B]
     4        Declaration of Kimberly A. Meola, Assistant Vice President of Global
     5         Connections Management for AT&T [Dkt. No. 25-2]
     6              Wide Voice 2020 call volume forecast [Dkt. No. 25-2, Ex. A]
     7              January 2020 emails between Wide Voice and AT&T [Dkt.
     8               No. 25-2, Ex. B]
     9              Wide Voice revised January 2020 call forecast [Dkt. No. 25-2,
    10               Ex. C]
    11              AT&T Opposition to Free Conferencing Waiver Petition before
    12               the FCC [Dkt. No. 25-2, Ex. D]
    13              August-September 2020 emails between Wide Voice and AT&T
    14               [Dkt. No. 25-2, Ex. E]
    15         HD Carrier replied on September 247 and attached the following
    16   supporting evidence:
    17        Declaration of David Erickson [Dkt. No. 30-1]
    18        Declaration of Andrew Nickerson (the “Nickerson Decl. 2”) [Dkt.
    19         No. 30-2]
    20        Declaration of Tandy DeCosta, Director of Telephony Services at Wide
    21         Voice [Dkt. No. 30-3]
    22        AT&T Disconnect Orders [Dkt. No. 30-3, Ex. A]
    23   B.    AT&T’s Motion to Dismiss
    24         On August 28, AT&T moved to dismiss the complaint on the ground that
    25   this Court lacks subject matter jurisdiction under the Communications Act. In
    26   the alternative, AT&T requests a stay of this action under the primary
    27
    28   7
               Pl.’s Reply in Supp. of PI Motion (the “PI Reply”) [Dkt. No. 30].
                                               -4-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 5 of 19 Page ID #:1057




     1   jurisdiction doctrine.8 In support of its MTD, AT&T filed the following
     2   materials:
     3        Declaration of Michael Hunseder [Dkt. No. 22-1]
     4        HD Carrier-FCC Letter [Dkt. No. 22-2]
     5        AT&T-Verizon Informal Complaint [Dkt. No. 22-3]
     6         On September 17, HD Carrier opposed the MTD9 and filed the following
     7   papers in support of its opposition:
     8        Declaration of David Erickson [Dkt. No. 24-1]
     9               AT&T December 2016 Reply Comments in Support of a Petition
    10                for Forbearance before the FCC [Dkt. No. 24-1, Ex. A]
    11               AT&T April 2019 Ex Parte Submission to the FCC [Dkt. No. 24-1,
    12                Ex. B]
    13               AT&T March 2020 Letter to the FCC [Dkt. No. 24-1, Ex. C]
    14               The FCC’s Market Disputes Resolution Guidance [Dkt. No. 24-1,
    15                Ex. D]
    16         AT&T replied on September 24.10 The Court held a hearing on both
    17   motions on October 23, 2020.11
    18         On November 5, AT&T filed a Supplemental Notice12 informing the
    19   Court that another court in this district recently stayed a similar case under the
    20   primary jurisdiction doctrine. See Wide Voice v. CenturyLink,
    21   No. 2:20-cv-06868-VAP-GJSx (Nov. 4, 2020) (the “Wide Voice Order”).
    22   Additionally, AT&T represented in the First Supplemental Notice that the FCC
    23
    24   8
               MTD 9 & 12.
         9
    25         Pl.’s Opp’n to MTD (the “MTD Opposition”) [Dkt. No. 24].
         10
               Def.’s Reply in Supp. of MTD (the “MTD Reply”) [Dkt. No. 31].
    26   11
               See Mot. to Dismiss Hr’g Tr. (the “Transcript”) [Dkt. No. 43].
    27   12
               Def.’s Suppl. Notice Regarding Recent Developments of Parallel
         Proceedings and Additional Auth. Regarding Section 201(b) of the
    28   Communications Act (the “First Supplemental Notice”) [Dkt. No 46].
                                                 -5-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 6 of 19 Page ID #:1058




     1   will issue a written order in its informal complaint against Wide Voice by April
     2   2021.13 HD Carrier responded the next day, arguing that Wide Voice v.
     3   CenturyLink is not a parallel proceeding to the instant case.14 On November 19,
     4   AT&T filed a Second Supplemental Notice,15 to which HD Carrier responded
     5   the next day.16
     6                          II. FACTUAL ALLEGATIONS
     7         When an individual makes a standard long-distance telephone call, an
     8   interexchange carrier (“IXC”) like AT&T connects the call to a local exchange
     9   company (“LEC”), which connects the call to the intended recipient.17 Thus,
    10   when an AT&T customer makes a long-distance phone call to her mother, for
    11   example, that call makes three stops: AT&T, the LEC, and Mom.
    12         Conference calls are slightly more complicated. First,
    13   FreeConferenceCall.com and other similar companies procure phone numbers
    14   from an entity like HD Carrier, a Voice over Internet Protocol (“VoIP”)
    15   purveyor.18 When an individual dials one of these numbers to attend a free
    16   conference call, her call makes more than three stops. First, AT&T (or another
    17   IXC) connects the call to one of HD Carrier’s tandem partners, such as Wide
    18   Voice.19 Wide Voice then connects the call to HD Carrier, which connects the
    19   call to FreeConferenceCall.com.20
    20
    21   13
                Id. at 3. The First Supplemental Notice also contains substantive
    22   arguments, which the Court does not address here, as they are neither properly
         raised nor determinative.
    23   14
                Pl.’s Resp. to First Supplemental Notice [Dkt. No. 47] 1-2.
         15
    24          Def.’s Supplemental Update Regarding AT&T’s Mot. to Dismiss (the
         “Second Supplemental Notice”) [Dkt. No. 48].
    25   16
                Pl.’s Resp. to Second Supplemental Notice [Dkt. No. 49].
         17
    26          Compl. ¶¶ 11 & 12.
         18
                Id. ¶ 15.
    27   19
                Id. ¶ 17.
    28   20
                Id. ¶ 18.
                                                -6-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 7 of 19 Page ID #:1059




     1         AT&T alleges that companies like HD Carrier, Wide Voice, and
     2   FreeConferenceCall.com realize a profit by routing those calls unnecessarily
     3   long distances in order to receive inflated long-distance tariffs from IXCs like
     4   AT&T—an “access arbitrage” scheme.21 Counsel for HD Carrier
     5   acknowledged that non-parties Wide Voice and FreeConferenceCall.com have
     6   previously engaged in access arbitrage but asserted that they ceased the practice
     7   after an unfavorable FCC ruling.22
     8         HD Carrier alleges that since January 2020, AT&T has choked HD
     9   Carrier’s traffic by actively blocking calls and by refusing to invest in the
    10   technology needed to carry all of HD Carrier’s calls.23 When individuals call
    11   HD Carrier’s phone numbers, they hear busy signals or their calls are dropped.24
    12   AT&T’s activities have damaged HD Carrier’s business reputation and revenue
    13   stream.25
    14                              III. LEGAL STANDARD
    15   A.    Subject Matter Jurisdiction
    16         Federal courts are courts of limited jurisdiction. Kokkonen v. Guardian
    17   Life Ins. Co. of Am., 511 U.S. 375, 377 (1994). Rule 12(b)(1) of the Federal Rules
    18   of Civil Procedure allows parties to move to dismiss a complaint for lack of
    19   subject matter jurisdiction. When a defendant makes a Rule 12(b)(1) motion,
    20   the burden of establishing subject matter jurisdiction rests upon the party
    21   asserting jurisdiction. Kokkonen, 511 U.S. at 377.
    22
    23
    24   21
                AT&T-Verizon Informal Complaint 5-6. Because AT&T submits the
         AT&T-Verizon Informal Complaint to challenge the Court’s subject matter
    25   jurisdiction, the Court may consider its factual allegations. See infra § III(A).
         22
    26          Transcript at 20:15-22.
         23
                Compl. ¶¶ 27-29.
    27   24
                Id.
    28   25
                Id. ¶¶ 58-64.
                                                  -7-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 8 of 19 Page ID #:1060




     1          A Rule 12(b)(1) jurisdictional attack may be either facial or factual. See
     2   Safe Air for Everyone v. Meyer, 373 F.3d 1035, 1039 (9th Cir. 2003). “In a facial
     3   attack, the challenger asserts that the allegations contained in a complaint are
     4   insufficient on their face to invoke federal jurisdiction.” Id. Courts accept as
     5   true all factual allegations in the complaint in a facial attack. Lacano Investments,
     6   LLC v. Balash, 765 F.3d 1068, 1072 (9th Cir. 2014). However, courts do not
     7   accept legal conclusions in the complaint as true, even if “cast in the form of
     8   factual allegations.” Id. Further, courts need not accept allegations that fail to
     9   state a claim for relief that is plausible on its face. Terenkian v. Republic of Iraq,
    10   694 F.3d 1122, 1131 (9th Cir. 2012).
    11          “By contrast, in a factual attack, the challenger disputes the truth of the
    12   allegations that, by themselves, would otherwise invoke federal jurisdiction.”
    13   Safe Air, 373 F.3d at 1039. “In resolving a factual attack on jurisdiction, the
    14   district court may review evidence beyond the complaint without converting the
    15   motion to dismiss into a motion for summary judgment.” Id. In such a motion,
    16   the court need not presume the truthfulness of the plaintiff's allegations. Id.
    17   “Once the moving party has converted the motion to dismiss into a factual
    18   motion by presenting affidavits or other evidence properly brought before the
    19   court, the party opposing the motion must furnish affidavits or other evidence
    20   necessary to satisfy its burden of establishing subject matter jurisdiction.”
    21   Savage v. Glendale Union High Sch., 343 F.3d 1036, 1039 n.2 (9th Cir. 2003).
    22   B.     Primary Jurisdiction Doctrine
    23          The primary jurisdiction doctrine allows courts to stay proceedings or to
    24   dismiss a complaint without prejudice pending the resolution of an issue within
    25   the special competence of an administrative agency. Clark v. Time Warner
    26   Cable, 523 F.3d 1110, 1114 (9th Cir.2008). “Primary jurisdiction doctrine” is a
    27   bit of a misnomer; a court’s invocation of the doctrine does not indicate that it
    28   lacks jurisdiction. Reiter v. Cooper, 507 U.S. 258, 268–69 (1993). Rather, the

                                                   -8-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 9 of 19 Page ID #:1061




     1   doctrine is a prudential one, under which a court determines that an otherwise
     2   cognizable claim implicates technical and policy questions that the agency with
     3   regulatory authority over the relevant industry should address in the first
     4   instance, rather than the judicial branch. See Syntek Semiconductor Co. v.
     5   Microchip Tech. Inc., 307 F.3d 775, 780 (9th Cir. 2002). Four factors aid the
     6   Court in evaluating primary jurisdiction: “(1) the need to resolve an issue that
     7   (2) has been placed by Congress within the jurisdiction of an administrative body
     8   having regulatory authority (3) pursuant to a statute that subjects an industry or
     9   activity to a comprehensive regulatory authority that (4) requires expertise or
    10   uniformity in administration.” Id. at 781.
    11                                  IV. DISCUSSION
    12   A.    Subject Matter Jurisdiction
    13         A plaintiff alleging a violation of § 201(b)26 and § 202(a) of the
    14   Communications Act may elect either (1) to bring its complaint to the FCC; or
    15   (2) to file a lawsuit in federal district court; it may not do both. See 47 U.S.C.
    16   § 207; W. Radio Servs. Co. v. Qwest Corp., 530 F.3d 1186, 1205 (9th Cir. 2008)
    17   (“§ 207 offers aggrieved individuals a choice of remedies for alleged violations
    18   of the Telecommunications Act: they may go to the F.C.C., presumably by
    19   bringing a complaint under § 208—which provides a mechanism for filing
    20   complaints before the F.C.C.—or to a district court”).
    21         In its Complaint, HD Carrier avers that this Court has federal question
    22   subject matter jurisdiction under § 207.27 HD Carrier does not address the
    23   election of remedies in § 207. On its face, then, the Complaint alleges facts
    24   sufficient to invoke this Court’s jurisdiction.
    25
    26
         26
    27       Unless otherwise indicated, subsequent statutory citations refer to the
         Communications Act of 1934, 47 U.S.C. §§ 151 et seq.
    28   27
             Compl. ¶ 7.
                                                  -9-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 10 of 19 Page ID #:1062




     1         AT&T responds, however, that HD Carrier previously filed an informal
     2   complaint before the FCC, thereby depriving this Court of subject matter
     3   jurisdiction under § 207.28 Because this allegation converts the motion to
     4   dismiss into a factual motion, the Court must consider AT&T’s evidence. See
     5   Safe Air, 373 F.3d at 1039. AT&T attaches as an exhibit to its MTD the HD
     6   Carrier-FCC Letter—a June 2, 2020, communication from HD Carrier’s
     7   counsel to Rosemary McEnery, Chief of the Market Disputes Resolution
     8   Division of the FCC. This letter bears the subject line “Notice of Intent to File
     9   Complaint Pursuant to 47 U.S.C. § 208(b)(1) Against AT&T [redacted],” and it
    10   details the same grievances as the Complaint.29 AT&T contends that this letter
    11   constitutes an informal complaint and so deprives this Court of subject matter
    12   jurisdiction under § 207.
    13         The plaintiff—HD Carrier—bears the burden of establishing subject
    14   matter jurisdiction. Savage, 343 F.3d at 1039 n.2. HD Carrier does not dispute
    15   the authenticity of the HD Carrier-FCC Letter; instead, HD Carrier contends
    16   that the letter is a mere pre-complaint letter of intent, and, thus, it does not elect
    17   the FCC’s jurisdiction under § 207.30 Subject matter jurisdiction in this case
    18   therefore rests on whether the HD Carrier-FCC Letter constitutes a complaint
    19   under § 208, the statute that defines the process for filing a formal complaint
    20   with the FCC.
    21         Complaints to the FCC “may be either formal or informal.” 47 C.F.R.
    22   § 1.711. Neither party asserts that HD Carrier has filed a formal complaint; the
    23   parties dispute whether HD Carrier’s letter is an informal complaint.31 “An
    24
    25
         28
                MTD at 9-12.
    26   29
                See HD Carrier-FCC Letter.
    27   30
                MTD Opposition at 12-16.
         31
    28          Courts have long found that informal complaints divest federal courts of
         jurisdiction just as do formal complaints. See, e.g., Stiles v. GTE Sw. Inc., 128
                                                  -10-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 11 of 19 Page ID #:1063




     1   informal complaint shall be in writing and should contain: (a) The name, address
     2   and telephone number of the complaint, (b) the name of the carrier against
     3   which the complaint is made, (c) a complete statement of the facts tending to
     4   show that such carrier did or omitted to do anything in contravention of the
     5   Communications Act, and (d) the specific relief of satisfaction sought.” 47
     6   C.F.R. § 1.716. The FCC “will forward informal complaints” to the carrier
     7   named. Id. § 1.717. A formal complaint is more complex. Id. § 1.722. Notably,
     8   the FCC must resolve any formal complaint filed under § 208(b)(1) within five
     9   months.
    10         Potential claimants to the FCC have several pre-formal complaint
    11   requirements. First, any party intending to file under § 208(b)(1)—the five-
    12   month schedule for formal complaints—“shall notify the Chief of the Market
    13   Disputes Resolution Division in writing of its intent to file the complaint, and
    14   provide a copy of the letter to the defendant.” 47 C.F.R. § 1.724. Second, any
    15   party that requests inclusion on the FCC’s Accelerated Docket “shall submit a
    16   request to the Chief of the Enforcement Bureau’s Market Disputes Resolution
    17   Division, by phone and in writing, prior to the filing of the complaint.” Id.
    18   § 1.736. There are thus two distinct documents that can be filed before a formal
    19   complaint: (1) a pre-complaint letter discussing the five-month deadline and/or
    20   the Accelerated Docket; and (2) an informal complaint.
    21         HD Carrier claims that it filed a pre-complaint letter; AT&T argues that
    22   HD Carrier filed an informal complaint. Research reveals no court that has
    23   directly decided whether a document like the HD Carrier-FCC Letter is a pre-
    24   complaint letter or an informal complaint for the purpose of federal court
    25   jurisdiction. Several factors, however, weigh in favor of finding the HD Carrier-
    26   FCC Letter to be a mere pre-complaint letter, not an informal complaint.
    27
         F.3d 904, 907 (5th Cir. 1997); Mexiport, Inc. v. Frontier Commc’ns Servs., Inc.,
    28   253 F.3d 573, 575 (11th Cir. 2001). That point of law is not disputed here.
                                                 -11-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 12 of 19 Page ID #:1064




     1         First, the HD Carrier-FCC Letter does not fit the requirements of an
     2   informal complaint. It contains the first three elements, as required by 47 C.F.R.
     3   § 1.722: the name and identifying information of both parties and a statement of
     4   facts. However, it does not satisfy part (d) of the informal complaint
     5   requirements, “the specific relief of satisfaction sought.” The HD Carrier-FCC
     6   Letter concludes “[f]or the reasons stated herein, HD Carrier will request that
     7   the FCC make a determination that (1) AT&T is violating § 201(b) . . . .”32 The
     8   verb tense here is important; HD Carrier is notifying the FCC that it will request
     9   specific relief in the future, not that it requests that relief now. The language
    10   that HD Carrier used in the letter does not ask the FCC for any investigation or
    11   even for any response.
    12         AT&T points to Millicorp v. Glob. Tel*Link Corp., Case
    13   No. 09-23093-CIV-GRAHAM/TORRES, 2010 WL 11505849 (S.D. Fla.
    14   Apr. 14, 2010), as an example of a case where a court found a similarly vaguely
    15   defined letter to be an informal complaint, not a pre-complaint letter. Millicorp,
    16   however, proves too much. That court found that “Millicorp’s letter to the
    17   FCC addresses and requests the FCC to take action regarding the very same
    18   practices it complains of in the instant action” using language like “Millicorp
    19   also asks that the Commission specifically find that use of local telephone
    20   numbers by customers of FCC regulated interconnected VIOP [sic] providers, in
    21   the manner described by Millicorp in its Comments and these Reply Comments,
    22   is lawful under federal telecommunications law and policy” and “Request for
    23   Investigation Letter.” Id. at *3. These are present-tense verbs: “ask,” “request
    24   for investigation.” The HD Carrier-FCC Letter, on the contrary, does not ask
    25   for any action from the FCC.
    26
    27
    28   32
               HD Carrier-FCC Letter at 4 (emphasis added).
                                                 -12-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 13 of 19 Page ID #:1065




     1         Second, the HD Carrier-FCC Letter precisely meets the requirements of
     2   a pre-complaint letter. First, it is labeled and introduced as such. It begins, “In
     3   accordance with Section 1.724 of the Commission’s rules, I write to notify you
     4   that HD Carrier . . . intends to file a formal complaint (‘Complaint’) pursuant to
     5   47 U.S.C. § 208(b)(1) against AT&T.” This introduction invokes 47 C.F.R.
     6   § 1.724, which governs pre-complaint letters. Other courts have found that a
     7   letter’s labeling is instructive. See, e.g., Digitel, Inc. v. MCI Worldcom, Inc., 239
     8   F.3d 187, 190 (2d Cir. 2001) (plaintiff’s irate letter to the FCC divested the
     9   federal court of subject matter jurisdiction where plaintiff “conceded that its
    10   filing constituted an ‘informal complaint’ and that the FCC had scheduled a
    11   hearing on the matter”).
    12         Additionally, the letter accords with 47 C.F.R. § 1.724’s requirement that
    13   a pre-complaint letter “notify [the FCC] in writing of [a party’s] intent to file
    14   the complaint” by using nearly identical language of intent: “HD Carrier . . .
    15   intends to file a formal complaint.” Additionally, the letter requests inclusion
    16   on the Accelerated Docket pursuant to 47 C.F.R. § 1.736, which can only be
    17   done, per the language of the regulation, “prior to the filing of the complaint.”
    18   Id. § 1.736(b). The HD Carrier-FCC Letter thus fits neatly into the pre-
    19   complaint category.
    20         AT&T asserts in its MTD Reply that, pursuant to § 208(b)(1), the HD
    21   Carrier-FCC Letter cannot be a pre-complaint letter under 47 C.F.R. § 1.724
    22   because, per the FCC, “[s]ection 208(b) applies only to formal complaints
    23   which involve investigations into the lawfulness of a charge, classification,
    24   regulation or practice contained in tariffs filed with the Commission.” In the
    25   Matter of Implementation of the Telecommunications Act of 1996, 12 F.C.C. Rcd.
    26   22497, ¶ 37 (1997). The HD Carrier-FCC Letter does not mention tariffs. But
    27   determining whether § 208(b)(1) governs a claim is not straightforward, because
    28   so-called tariffed disputes can include “those matters that would have been

                                                  -13-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 14 of 19 Page ID #:1066




     1   included in tariffs but for the Commission’s forbearance from tariff regulation.”
     2   Id. The issue has been disputed in proceedings before the FCC, and the FCC
     3   has been called upon to decide it in its final ruling on a complaint. See, e.g., In the
     4   Matter of AT&T Corp., Complainant, 29 F.C.C. Rcd. 6393 (2014) (rejecting claim
     5   that § 208(b)(1) applies).
     6         It may in fact be the case that the FCC would ultimately find, were it to
     7   investigate HD Carrier’s claims, that those claims could not be brought under
     8   § 208(b)(1). However, this is not clear from the face of the HD Carrier-FCC
     9   Letter, which clearly notifies the FCC, in accordance with 47 C.F.R. § 1.724,
    10   that HD Carrier will attempt to bring a § 208(b)(1) complaint. HD Carrier may
    11   not succeed in bringing a claim under § 208(b)(1), but it does not follow that it
    12   has not filed a 47 C.F.R. § 1.724 pre-complaint letter—just as a federal court
    13   plaintiff whose complaint is dismissed under Rule 12(b)(6) would still have filed
    14   a complaint.
    15         The FCC’s understanding of the HD Carrier-FCC Letter bolsters this
    16   conclusion. The FCC must forward an informal complaint to an opposing party,
    17   but a complainant must be the one to forward a pre-complaint letter to an
    18   opposing party. 47 C.F.R. §§ 1.717 & 1.724. If the FCC understood the HD
    19   Carrier-FCC Letter to be an informal complaint, then it would have forwarded
    20   the complaint to AT&T. Instead, the FCC apparently took no action, as none is
    21   required in response to a pre-complaint letter.33
    22
    23
    24   33
                AT&T is correct that an informal complaint deprives a court of
         jurisdiction at the moment of filing, and so the FCC’s response to an informal
    25   complaint is immaterial to determining when a federal court lost jurisdiction.
         Premiere Network Servs., Inc. v. SBC Commc’ns, Inc., 440 F.3d 683, 688 (5th Cir.
    26   2006). However, the question at issue is not when the Court lost jurisdiction,
         but whether the HD Carrier-FCC Letter constituted a complaint at all—in
    27   which case the response of the FCC, as the arbiter of complaints and pre-
         complaint letters, is instructive. In any event, the FCC’s response is
    28   illuminating, but not dispositive.
                                                  -14-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 15 of 19 Page ID #:1067




     1         The differences between a complaint and a pre-complaint letter are not
     2   merely academic: a formal or informal complaint triggers an investigation. A
     3   pre-complaint letter, however, warns the FCC that an action may be
     4   forthcoming, but it does not require anything of the FCC. It is not difficult to
     5   understand why the former divests a court of jurisdiction, while the latter has no
     6   such effect. The HD Carrier-FCC Letter is undoubtedly the latter. As a pre-
     7   complaint letter, the HD Carrier-FCC Letter does not elect a remedy under
     8   § 207, and so it does not deprive this Court of jurisdiction. AT&T’s Motion to
     9   Dismiss is therefore DENIED.
    10   B.    Primary Jurisdiction
    11         AT&T contends that if the Court does not dismiss the case for lack of
    12   subject matter jurisdiction, then it ought to dismiss or stay it under the primary
    13   jurisdiction doctrine.34 “The doctrine is reserved for a limited set of
    14   circumstances that requires resolution of an issue of first impression, or of a
    15   particularly complicated issue that Congress has committed to a regulatory
    16   agency . . . . [E]fficiency is the deciding factor in whether to invoke primary
    17   jurisdiction.” Astiana v. Hain Celestial Grp., Inc., 783 F.3d 753, 760 (9th Cir.
    18   2015) (citations omitted).
    19         The Ninth Circuit and its district courts routinely stay cases pending FCC
    20   rulings on the evolving subject of VoIPs like HD Carrier. See, e.g., Clark, 523
    21   F.3d at 1116 (staying claim under primary jurisdiction doctrine pending FDA
    22   ruling on issue of first impression concerning regulation of VoIP providers); see
    23   also, e.g., Free Conferencing Corp. v. Comcast Corp., Case
    24   No. CV 15-4076 FMO (PJWx), 2016 WL 7637664, at *4 (C.D. Cal. May 31,
    25   2016) (similar); Free Conferencing Corp. v. T-Mobile US, Inc., Case
    26
    27
    28   34
               MTD 12.
                                                 -15-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 16 of 19 Page ID #:1068




     1   No. 2:14-cv-07113-ODW (SHx), 2014 WL 7404600, at *9 (C.D. Cal. Dec. 30,
     2   2014) (staying case pending FCC’s ruling on similar call-blocking claim).35
     3         Staying this case under primary jurisdiction is similarly appropriate here.
     4   There is an issue to be resolved: whether AT&T’s conduct constitutes call-
     5   blocking, as HD Carrier alleges, or whether HD Carrier’s conduct instead
     6   constitutes impermissible arbitrage, as AT&T alleges.36 This contention hinges
     7   on whether a VoIP provider can be classified as an access stimulator.37 Congress
     8   has placed this issue within the jurisdiction of the FCC, pursuant to statute:
     9   § 207. One need only glance at the papers filed in connection with these
    10   motions (which are listed above) to appreciate that this issue is “particularly
    11   complex,” requiring “expertise . . . in administration.”
    12         However, the Court is mindful that staying a case under the primary
    13   subject jurisdiction must not impede efficiency. A stay would be inefficient if no
    14   FCC action were likely; conversely, if the FCC is poised to clarify the murky
    15   waters of HD Carrier’s telecommunications claims, a stay would promote
    16   efficiency by allowing the body most able to resolve these claims quickly and
    17   correctly to do so.
    18         In this instance, a stay promotes efficiency because the matter is already
    19   before the FCC. On April 24, 2020, AT&T filed an informal complaint with the
    20   FCC alleging that Wide Voice is engaged in an access stimulation arbitrage
    21   scheme.38 Wide Voice and HD Carrier are close associates: both allegedly
    22   operate from the same Long Beach, California, office space and are owned or
    23
    24
         35
    25         HD Carrier’s business affiliate, Free Conferencing, which shares
         attorneys and declarants with HD Carrier, has filed similar cases against several
    26   telecommunications companies.
         36
               Compl. ¶ 1; MTD 3.
    27   37
               Id.
    28   38
               AT&T-Verizon Informal Complaint [Dkt. No. 22-3] 1.
                                                -16-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 17 of 19 Page ID #:1069




     1   controlled by David Erickson.39 The AT&T-Verizon Informal Complaint
     2   alleges that in the winter of 2020, “Wide Voice suddenly routed much of [its]
     3   traffic to telephone numbers assigned by alleged VoIP Providers such as HD
     4   Carrier” in an effort to perpetuate its access arbitrage scheme.40 AT&T’s
     5   counsel explained that this traffic is the exact same traffic at issue in the instant
     6   case.41 Furthermore, AT&T represents to the Court that it intends to convert
     7   its FCC proceeding against Wide Voice into a formal complaint within three
     8   months and that the FCC will rule by June 2021.42 In other words, the FCC is
     9   poised to determine who bears financial responsibility for the calls that AT&T
    10   routes through Wide Voice to HD Carrier.
    11          AT&T’s Second Supplemental Notice informs the Court that as of
    12   November 19, 2020, the FCC has extended the deadline for AT&T to convert
    13   its complaint into a formal complaint so that the parties can engage in settlement
    14   negotiations and that HD Carrier is participating in those settlement
    15   negotiations.43 Thus, the parties are actively engaged in settling the dispute over
    16   the calls at issue here.
    17          The Wide Voice Order stayed a similar case under the primary jurisdiction
    18   doctrine pending the outcome of the same informal complaint before the FCC.
    19
    20   39
                 Id. at 7.
         40
    21           Id. at 1.
         41
                 Transcript 46:7. HD Carrier is correct that it is not a party to the AT&T-
    22   Verizon Informal Complaint, but it offers no authority for the proposition that
         only administrative claims between the two named parties in the district court
    23   litigation merit staying a case under the primary jurisdiction doctrine.
         Moreover, HD Carrier itself identifies Wide Voice as its connection to AT&T,
    24   and, in support of its PI Motion, HD Carrier offers a declaration from Wide
         Voice’s CEO that details the close relationship of the two companies. See
    25   Compl. ¶ 9; Nickerson Decl. 1 ¶ 1. In view of these admissions by HD Carrier
         and David Erickson’s ownership of both companies, the Court is at a loss to see
    26   how a ruling on the AT&T-Verizon Informal Complaint will not substantially
         bear on the instant question.
    27   42
                 MTD Reply 11; Second Supplemental Notice 2.
    28   43
                 Id. at 2.
                                                  -17-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 18 of 19 Page ID #:1070




     1   HD Carrier’s associate Wide Voice filed an action—very similar to the instant
     2   case—against MCI Communications Services, LLC (commonly known as
     3   Verizon) and CenturyLink Communications, LLC, claiming that the two
     4   telecommunications companies failed to pay tariffs on Wide Voice’s long-
     5   distance calls. Wide Voice Order at 1-2. Verizon filed a counterclaim asserting
     6   that Wide Voice is an access stimulator. Id. at 2. CenturyLink and Verizon also
     7   moved to stay the case under the primary jurisdiction doctrine. Id. That court
     8   granted the motion: “The fact remains that whether Wide Voice is engaging in
     9   access stimulation is an issue of first impression that is ‘particularly
    10   complicated’ that ‘requires [the FCC’s] expertise’ . . . [and] there is a need for
    11   uniformity on the issues raised by the parties [where] there are multiple pending
    12   proceedings [including this instant case].” Id. at 7-8. The same reasoning
    13   applies here.
    14         An indefinite stay, however, risks depriving HD Carrier of a forum for its
    15   claims if the FCC, for any reason, does not resolve this dispute. Accordingly, as
    16   HD Carrier has suggested, a stay of no more than six months is appropriate.44
    17   AT&T shall submit periodic status reports, and, near the end of six months,
    18   both parties shall inform the Court how each wishes to proceed.
    19   C.    Preliminary Injunction
    20         HD Carrier’s motion for a preliminary injunction will be DENIED
    21   without prejudice. The Court cannot assess HD Carrier’s likelihood of success
    22   on the merits, as required for a preliminary injunction, when an FCC ruling may
    23   change the legal scenario so dramatically. Winter v. Nat. Res. Def. Council, Inc.,
    24   555 U.S. 7, 20 (2008).
    25
    26
    27
    28   44
               MTD Opposition 24-25.
                                                  -18-
Case 2:20-cv-06509-JWH-JPR Document 54 Filed 12/02/20 Page 19 of 19 Page ID #:1071




     1                                V. CONCLUSION
     2         For the foregoing reasons, the Court will enter an Order DENYING
     3   Defendant’s Motion to Dismiss on the issue of subject matter jurisdiction and
     4   GRANTING that Motion to the extent that it seeks a stay of this action. The
     5   Court will DENY Plaintiff’s Motion for a Preliminary Injunction without
     6   prejudice.
     7
     8   Dated: December 2, 2020
                                               John W. Holcomb
     9                                         UNITED STATES DISTRICT JUDGE
    10
    11
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                               -19-
